Lamar, J.
The affidavit of foreclosure was certainly irregular, if not fatally defective. There is not only no allegation that the timber levied on was the product of the mill in Washington county, for the use of which the provisions were furnished, but it is not even set out that they were supplied by Weischselbaum Company, the allegation being that “deponent [Baum] did furnish said provisions,” and “ deponent [Baum] claims a lien for said debt.” But, irrespective of any question as to the sufficiency of the affidavit of foreclosure, it affirmatively appears from the testimony of Spivey that the lumber levied on was manufactured at his mill in Johnson county. This being true, the plaintiff had no lien on the property seized, and the verdict finding it not subject was demanded by the evidence. Civil Code, §§ 2809, 2816.

Judgment affirmed.


All the Justices, concur.